Citation Nr: 0403155	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-10 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to July 14, 1997, for 
non-service-connected disability pension, to include special 
monthly pension due to need for aid and attendance.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from December 1968 to April 
1969.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claim of 
entitlement to an earlier effective date for a grant of non-
service-connected disability pension and special monthly 
pension due to the need for aid and attendance.  The veteran 
filed a timely notice of disagreement, and the RO provided a 
statement of the case (SOC).  In March 2003 the veteran 
perfected his appeal, and the issue was subsequently 
certified to the Board.  


FINDINGS OF FACT

1.	On June 27, 1978, the RO received VA Form 21-526, 
Veteran's Application for Compensation or Pension, in 
which the veteran requested non-service-connected 
pension and aid-and-attendance benefits.  

2.	On December 1, 1978, the RO issued a deferred rating 
decision pending a determination as to whether a 
November 21, 1975, motor vehicle accident had resulted 
from the veteran's willful misconduct.  

3.	On May 15, 1979, the RO sent the veteran a letter in 
which it requested that the veteran obtain a copy of the 
police report from the California Highway Patrol 
regarding his accident in 1975.  The veteran was advised 
in the May 1979 correspondence that the RO was unable to 
further consider his claim without the police report.  

4.	The veteran did not submit the requested police report 
within one year from the issuance of the May 15, 1979, 
request by the RO, and in fact did not submit a response 
to the RO's request at any time.  

5.	The RO received another claim from the veteran seeking 
non service-connected pension, and aid-and-attendance 
benefits, on July 14, 1997.  

6.	No correspondence received prior to July 14, 1997, could 
reasonably be interpreted as the veteran's claiming or 
expressing a belief in entitlement to non-service-
connected pension and aid-and-attendance benefits.  


CONCLUSION OF LAW

The legal criteria for awarding an effective date for non-
service-connected pension and aid-and-attendance benefits, 
prior to July 14, 1997, have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter.  More specifically, the 
veteran was notified of the provisions of the VCAA, of VA's 
duty to assist, and of the evidence needed to support his 
claim in the February 2003 SOC.  The Board concludes that the 
notifications received by the appellant adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO. 

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the U.S. Court of 
Appeals for Veterans Claims has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background and Discussion

The veteran was involved in an automobile accident in 
November 1975, which rendered him a quadriplegic.  

On June 27, 1978, the RO received the veteran's claim of 
entitlement to non-service-connected disability pension and 
special monthly pension based upon need for aid and 
attendance.  A preliminarily rating decision, which would 
have granted the veteran's claim, was prepared on December 1, 
1978.  However, before the December 1, 1978, decision was 
finalized and promulgated, the RO issued a deferred rating 
decision on that same date, which indicated that a 
determination was necessary as to whether the November 1975 
accident was due to the veteran's own willful misconduct 
before a decision could be made regarding entitlement to non-
service-connected pension and aid and attendance.  

Accordingly, the RO sent the veteran a letter in which the 
veteran was asked to complete and return an enclosed VA Form 
21-4176, Report of Accidental Injury.  The RO received the 
veteran's completed VA Form 21-4176 on February 2, 1979, in 
which he certified that he could not remember what had 
happened in his automobile ccident, and indicated that the 
police report regarding his accident was on file at the 
California Highway Patrol Office in Armona, California.  

In April 1979 the RO requested a copy of the police report 
pertaining to the veteran's November 1975 automobile accident 
from the California Highway Patrol Office in Armona, 
California.  The request was returned to the RO, "unknown at 
CHP Hanford."  

On May 15, 1979, the RO notified the veteran that it had been 
unsuccessful in its attempt to obtain a copy of the police 
report regarding his November 1975 accident.  The RO asked 
that the veteran obtain a copy and submit such in support of 
his claims, or provide the RO of the correct address of the 
office from which the report could be obtained.  The veteran 
was notified that the RO would be unable to further consider 
his claim for pension and aid and attendance benefits without 
an opportunity to review the police report.  The veteran did 
not respond.  

The RO received a new claim for non-service-connected pension 
and aid and attendance from the veteran on July 14, 1979.  In 
September 1997 the RO issued an administrative decision in 
which it determined that the injuries the veteran suffered in 
November 1975 were not a result of any misconduct on his 
part.  Accordingly, a RO rating decision was issued in 
November 1997, which granted the veteran's claim of 
entitlement to non-service-connected pension and aid and 
attendance, effective July 14, 1997.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400 (b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 
38 C.F.R. § 3.1(p).  

The date of receipt shall be the date on which a claim, 
information, or evidence was received by VA.  38 U.S.C.A. 
§ 101(30); 38 C.F.R. § 3.1(r).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155.  

In the present case, the earliest communication from the 
veteran that can be interpreted as expressing a belief that 
he was entitled to non-service-connected disdability pension 
was the VA Form 21-526, Veteran's Application for 
Compensation or Pension, which the RO received on June 27, 
1978.  

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, pension, compensation, or 
dependency and indemnity compensation may not be paid by 
reason of that application.  38 C.F.R. § 3.109(a) (2003).  
See also 38 C.F.R. § 3.109(a) (1978).  

On December 1, 1978, the RO noted that the issue of whether 
the veteran's injuries were the result of misconduct had to 
be determined prior to issuing a decision as to entitlement 
to non-service-connected pension and aid and attendance.  The 
veteran was notified by letter dated May 15, 1979, that the 
RO had been unsuccessful in its attempt to obtain a copy of 
the police report regarding his November 1975 accident.  The 
RO asked the veteran to obtain a copy of the police report 
and to submit it to the RO.  The veteran did not respond to 
the RO's correspondence within one year, or, in fact, at any 
time.  Therefore, an award of non-service-connected pension 
and aid-and-attendance benefits could not be based upon his 
June 1978 application.  38 C.F.R. § 3.109 (a) (1978); 
38 C.F.R. § 3.109(a) (2003).  

In general, where evidence requested in connection with an 
original claim, a claim for increase or to reopen, or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158 (2003).  See also38 C.F.R. § 3.158 (1978).  

As indicated above, the veteran did not submit the requested 
police report within one year from the May 15, 1979, RO 
correspondence, which advised him that such information was 
needed to support his claim.  Therefore, the veteran's June 
1978 claim of entitlement to non-service-connected pension 
and aid and attendance was correctly considered abandoned.  
38 C.F.R. § 3.158 (1978); 38 C.F.R. § 3.158 (2003).  

The next communication in which the veteran expressed 
entitlement to non-service connected pension and aid-and-
attendance benefits was received by the RO on July 14, 1997.  
No other communication received after 1978 and prior to July 
14, 1997, could reasonably be interpreted as indicating 
intent to apply for non-service-connected pension and/or aid 
and attendance.  38 C.F.R. § 3.155.  In fact, the veteran 
does not contend, and the record does not reveal that the 
veteran submitted any communication at all to the RO during 
the period from the RO's request for evidence in May 1979, to 
his submission of a new claim in June 1997.  

The Board acknowledges the contentions of the veteran's 
representative regarding the RO's failure to advise the 
veteran in its May 1979 letter that he had one year in which 
to submit the requested police report.  In fact, procedures 
in place at the time of the veteran's June 1978 claim 
specifically noted that the veteran was to be notified in 
each instance in which there was a time limitation for 
submission of requested evidence.  See Adjudication Manual M-
21 1, section 7.01(a)(2)(d) (Nov. 3, 1976).  

However, a failure to furnish a claimant notice of the time 
limit for filing a claim or submitting evidence did not 
extend the period allowed for such action.  See 38 C.F.R. 
§ 3.109(b) (1978).  In other words, the fact that the RO 
failed to notify the veteran of the one-year time limitation 
he had in which to submit the requested police report did not 
toll the period for said submission.  

Department manuals, circulars, and similar administrative 
issues do not generally bind the Board.  38 C.F.R. § 19.5 
(2003).  But see Fugere v. Derwinski, 1 Vet. App. 103 (1990), 
aff'd, 972 F.2d 331 (Fed. Cir. 1992); VAOPGCPREC 7-92, 57 Fed 
Reg. 49,745 (1992) (holding that where a manual, circular, or 
similar administrative issue creates a substantive, as 
opposed to a procedural right, VA will be bound to its 
terms).  Section 7.01(a)(2)(d) of M-21 1 is not binding on VA 
because entitlement to notification of time limitations for 
the submission of evidence creates a procedural, as opposed 
to a substantive right.  

The Board must respectfully point out that it was the 
veteran's failure to provide evidence and/or information 
which he himself had said would be relevant and supportive in 
his claim that left the RO without an adequate record on 
which to render a determination on his claim in 1978-79.  We 
emphasize, as has the Court of Appeals for Veterans Claims, 
that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  

The appellant's representative, in his Informal Brief, 
recognizes the decision of the Court of Appeals for Veterans 
Claims in Morris v. Derwinski, 1 Vet. App. 260 (1991), which 
held that a veteran's abandonment of his claim for VA 
benefits by his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of the claimant's alleged ignorance of regulatory 
requirements.  The representative then cites the Court's 
later decision in Tablazon v. Brown, 8 Vet. App. 359 (1995), 
for the proposition that a claim remains pending and nonfinal 
where the RO fails to provide a statement of the case (SOC) 
in response to a veteran's notice of disagreement (NOD) with 
an adjudicative determination.  However, the Board believes 
there is a sharp distinction between those two precedents.  
The filing of an NOD clearly requires that the RO respond 
with an SOC, but a claimant's non-response to an RO 
communication, especially when he has been advised that the 
requested information is necessary to complete his claim, 
does not so obligate the RO.  In this case, not only did the 
veteran not respond in a timely manner to the RO's May 1979 
letter, he did not respond at any time, but simply abandoned 
his claim for nearly 18 years.  No provision of law calls for 
an earlier effective date in this instance.

Therefore, and for the reasons discussed above, the Board 
finds that the veteran is not entitled to an effective date 
prior to July 14, 1997, for non-service-connected pension and 
aid-and-attendance benefits.  


ORDER

An effective date prior to July 14, 1997, for non-service-
connected disability pension, to include special monthly 
pension due to need for aid and attendance, is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



